Melvin Mayfield, Judge, dissenting. I respectfully dissent. The majority has affirmed the Commission’s dismissal of the Attorney General’s complaint, finding that he failed to state a cause of action upon which relief could be granted. In doing so, the majority noted that the Attorney General had not identified any specific customers to whom his complaint referred nor had he stated any specific acts to support his complaint. I disagree with this conclusion. The Attorney General states in his complaint that he represents all customers who had LOS service prior to the 1985 rate case and have been wrongfully charged for this service since that time without their authorization. He specifically alleges the following facts: that SWB’s trunk conditioning service was unbundled from its trunk rate in 1985 and that SWB’s tariff was revised to give the conditioning service a separate produce code (LOS); that SWB continued to charge certain customers for this service, despite the optional nature of the conditioning service, without notifying them of their right not to have this service; and that the separate rate for the LOS service is not stated on the face of the customer’s bill but is included in the monthly charge along with various other items. The Attorney General concludes that there may be numerous customers of SWB who are being wrongfully charged for LOS service and seeks discovery in order to ascertain the extent of SWB’s unauthorized and wrongful charging, a public hearing, and a Commission order for SWB to cease and desist from its unauthorized and wrongful charging for the optional service. Rule 10.02(c) of the Commission’s Rules of Practice and Procedure provides in part that the complaint shall contain facts and information sufficient to fully apprise the Commission and the respondent of the facts and issues involved and to enable the respondent to prepare its answer to the complaint. Arkansas Code Annotated § 23-3-119 (1987) allows a complaint to be brought to the Commission by any entity or person unlawfully treated by a public utility. This statute specifically includes “[a]ny chamber of commerce or board of trade, mercantile, agricultural, or manufacturing association, any public utility, any municipality, any customer of a public utility, any person unlawfully treated by a public utility, or any public utility unlawfully treated by a customer....” Moreover, Ark. Code Ann. § 23-2-304(a) (2) and (3) (Supp. 1993) provides that the Commission, upon complaint, shall determine the reasonable, safe, adequate, and sufficient service to be observed, furnished, enforced, or employed by any public utility and to fix this service by its order, rule, or regulation; and to ascertain and fix adequate and reasonable standards, classifications, regulations, practices, and services to be furnished, imposed, observed, and followed by any or all public utilities. In my opinion, the Attorney General’s complaint satisfies the requirements for relief under these statutes and rule. Furthermore, the CURAD statutes, Ark. Code Ann. §§ 23-4-301 — 23-4-307 (1987), charge the Attorney General with the responsibility of representing the interests of Arkansas utility ratepayers. Section 23-4-305 provides: The Consumer Utilities Rate Advocacy Division shall represent the state, its subdivisions, and all classes of Arkansas utility rate payers and shall have the following functions, powers, and duties: (1) To provide effective and aggressive representation for the people of Arkansas in hearings before the Arkansas Public Service Commission and other state and federal courts or agencies concerning utility-related matters. (2) To disseminate information to all classes of rate payers concerning pertinent energy-related concepts. (3) To advocate the holding of utility rates to the lowest possible level. In bringing his complaint, the Attorney General sought to protect the interests of specific Arkansas ratepayers who had been charged LOS service without their authorization or knowledge. These ratepayers are customers of SWB and therefore are entitled to bring a complaint to the Commission under Section 23-3-119. It has repeatedly been held that, in testing the sufficiency of a complaint on a motion to dismiss, all reasonable inferences must be resolved in favor of the complaint and pleadings are to be liberally construed. Rabalaias v. Barnett, 284 Ark. 527, 683 S.W.2d 919 (1985). The complaint of the Attorney General sufficiently identifies the ratepayers that he is representing and pleads sufficient facts to fully apprise the Commission and SWB of the issues involved and the relief sought. I would reverse the dismissal of the Attorney General’s complaint.